 



Exhibit 10.3
AZLIFE Loan No. 10074
GUARANTY AGREEMENT
     This GUARANTY AGREEMENT (this “Guaranty”) is made as of the 14th day of
November, 2007, by CRAFTMADE INTERNATIONAL, INC., a Delaware corporation, whose
address is 650 S. Royal Lane, Coppell, Texas 75019 (“Principal of Borrower”), in
favor of ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA, a Minnesota
corporation (“Lender”).
RECITALS
     A. In order to evidence a loan (the “Loan”) advanced by Lender, CM REAL
ESTATE, LLC, a Texas limited liability company (“Borrower”), has executed that
certain Promissory Note of even date herewith (the “Note”) payable to the order
of Lender in the principal amount of Eleven Million and No/100 Dollars
($11,000,000.00), together with interest on the balance thereof remaining from
time to time unpaid at the rate or rates specified therein.
     B. The Note is secured by a Deed of Trust, Mortgage and Security Agreement
of even date herewith (the “Deed of Trust”) executed by Borrower to Patrick M.
Arnold, as Trustee, for the benefit of Lender, evidencing a lien on, among other
property, certain real property in Dallas County, Texas, described therein (such
real property and the other property encumbered by the Deed of Trust being
herein referred to collectively as the “Mortgaged Property”).
     C. The Note is further secured by, inter alia, an Assignment of Rents and
Leases of even date herewith (the “Assignment of Leases”) executed by Borrower,
covering certain leases of the Mortgaged Property (the Note, the Deed of Trust,
the Assignment of Leases, and all other documents evidencing or securing the
indebtedness evidenced by the Note being herein referred to collectively as the
“Loan Documents”).
     D. Principal of Borrower is the owner of a direct or indirect interest in
Borrower, and Principal of Borrower will directly benefit from Lender’s making
to Borrower the loan evidenced by the Note.
     Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Deed of Trust. This Guaranty is one of the
Loan Documents described in the Deed of Trust.
STATEMENT OF AGREEMENTS
     For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and as a material inducement to Lender to extend credit to
Borrower, Principal of Borrower hereby guarantees to Lender the prompt and full
payment and performance of the indebtedness and obligations described below in
this Guaranty (collectively called the “Guaranteed Obligations”), this Guaranty
being upon the following terms and conditions:
     1. Guaranty of Payment. Principal of Borrower hereby unconditionally and
irrevocably guarantees to Lender the punctual payment when due, whether by lapse
of time, by acceleration of maturity, or otherwise, of all principal, interest
(including interest accruing after the commencement of any bankruptcy or
insolvency proceeding by or against Borrower, whether or not allowed in such
proceeding), fees, late charges, costs, expenses, indemnification
GUARANTY AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



indebtedness, and other sums of money now or hereafter due and owing, or which
Borrower is obligated to pay, pursuant to (a) the terms of the Note, the Deed of
Trust, or any other Loan Documents, and any indemnifications contained in the
Loan Documents, now or hereafter existing, and (b) all renewals, extensions,
refinancings, modifications, supplements or amendments of such indebtedness, or
any of the Loan Documents, or any part thereof (the indebtedness described in
clauses (a) and (b) above in this Section 1 is herein collectively called the
“Indebtedness”). This Guaranty covers the Indebtedness, whether presently
outstanding or arising subsequent to the date hereof, including all amounts
advanced by Lender in stages or installments. The guaranty of Principal of
Borrower as set forth in this Section 1 is a continuing guaranty of payment and
not a guaranty of collection.
     2. Guaranty of Performance. Principal of Borrower additionally hereby
unconditionally and irrevocably guarantees to Lender the timely performance of
all other obligations of Borrower under all of the Loan Documents, including,
without limiting the generality of the foregoing, that Borrower will duly and
punctually perform and observe all other terms, covenants, and conditions of the
Note, the Deed of Trust or any other Loan Document, whether according to the
present terms thereof, at any earlier or accelerated date or dates as provided
therein, or pursuant to any extension of time or to any change or changes in the
terms, covenants, or conditions thereof now or hereafter made or granted. If any
of such obligations of Borrower are not complied with, in any respect
whatsoever, and without the necessity of any notice from Lender to Principal of
Borrower, Principal of Borrower agrees to indemnify and hold Lender harmless
from any and all loss, cost, liability or expense that Lender may suffer by
reason of any such non-compliance. The obligations and liability of Principal of
Borrower under this Section 2 shall not be limited or restricted by the
existence of (or any terms of) the guaranty of payment under Section 1.
     3. Primary Liability of Principal of Borrower.
     (a) This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance, and Principal of Borrower shall be liable for the
payment and performance of the Guaranteed Obligations as a primary obligor. This
Guaranty shall be effective as a waiver of, and Principal of Borrower hereby
expressly waives, any right to which Principal of Borrower may otherwise have
been entitled, whether existing under statute, at law or in equity, to require
Lender to take prior recourse or proceedings against any collateral, security or
Person (as hereafter defined). It shall not be necessary for Lender, in order to
enforce such payment or performance by Principal of Borrower, first to institute
suit or pursue or exhaust any rights or remedies against Borrower or other
Person liable on such indebtedness or for such performance, or to enforce any
rights against any security given to secure such indebtedness or performance, or
to join Borrower or any other Person liable for the payment or performance of
the Guaranteed Obligations or any part thereof in any action to enforce this
Guaranty, or to resort to any other means of obtaining payment or performance of
the Guaranteed Obligations; provided, however, that nothing herein contained
shall prevent Lender from suing on the Note or foreclosing the Mortgaged
Property or exercising any other right under the Loan Documents.
     (b) Suit may be brought or demand may be made against Borrower or against
any or all parties who have signed this Guaranty or any other guaranty covering
all or any part of the
GUARANTY AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



Guaranteed Obligations, or against any one or more of them, separately or
together, without impairing the rights of Lender against any party hereto.
      4. Certain Agreements and Waivers by Principal of Borrower.
     (a) Principal of Borrower hereby agrees that neither Lender’s rights or
remedies nor Principal of Borrower’s obligations under the terms of this
Guaranty shall be released, diminished, impaired, reduced or affected by any one
or more of the following events, actions, facts, circumstances or rights, and
the liability of Principal of Borrower under this Guaranty shall be absolute and
unconditional irrespective of:
     (i) any claim or defense that this Guaranty was made without consideration
or is not supported by adequate consideration;
     (ii) the taking or accepting of any other security or guaranty for, or
right of recourse with respect to, any or all of the Guaranteed Obligations;
     (iii) any homestead exemption or any other exemption under applicable law;
     (iv) any release, surrender, abandonment, exchange, alteration, sale or
other disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, including any
impairment of Principal of Borrower’s recourse against any Person or collateral;
     (v) whether express or by operation of law, any partial release of the
liability of Principal of Borrower hereunder, or if one or more other guaranties
are now or hereafter obtained by Lender covering all or any part of the
Guaranteed Obligations, any complete or partial release of any one or more of
such guarantors under any such other guaranty, or any complete or partial
release of Borrower or any other party liable, directly or indirectly, for the
payment or performance of any or all of the Guaranteed Obligations;
     (vi) the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of Borrower or any other party at any time
liable for the payment or performance of any or all of the Guaranteed
Obligations;
     (vii) either with or without notice to or consent of Principal of Borrower:
any renewal, extension, modification, supplement, subordination or rearrangement
of the terms of any or all of the Guaranteed Obligations and/or any of the Loan
Documents, including, without limitation, material alterations of the terms of
payment (including changes in maturity date(s) and interest rate(s)) or
performance or any other terms thereof, or any waiver, termination, or release
of, or consent to departure from, any of the Loan Documents or any other
guaranty of any or all of the Guaranteed Obligations, or
GUARANTY AGREEMENT — Page 3

 



--------------------------------------------------------------------------------



 



any adjustment, indulgence, forbearance, or compromise that may be granted from
time to time by Lender to Borrower, Principal of Borrower, and/or any other
Person at any time liable for the payment or performance of any or all of the
Guaranteed Obligations;
     (viii) any neglect, lack of diligence, delay, omission, failure, or refusal
of Lender to take or prosecute (or in taking or prosecuting) any action for the
collection or enforcement of any of the Guaranteed Obligations, or to foreclose
or take or prosecute any action to foreclose (or in foreclosing or taking or
prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to any security
therefor, or to take or prosecute (or in taking or prosecuting) any action in
connection with any Loan Document, or any failure to sell or otherwise dispose
of in a commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations;
     (ix) any failure of Lender to notify Principal of Borrower of any creation,
renewal, extension, rearrangement, modification, supplement, subordination, or
assignment of the Guaranteed Obligations or any part thereof, or of any Loan
Document, or of any release of or change in any security, or of any other action
taken or refrained from being taken by Lender against Borrower or any security
or other recourse, or of any new agreement between Lender and Borrower, it being
understood that Lender shall not be required to give Principal of Borrower any
notice of any kind under any circumstances with respect to or in connection with
the Guaranteed Obligations, any and all rights to notice Principal of Borrower
may have otherwise had being hereby waived by Principal of Borrower, and the
Principal of Borrower shall be responsible for obtaining for itself information
regarding the Borrower, including, but not limited to, any changes in the
business or financial condition of the Borrower, and the Principal of Borrower
acknowledges and agrees that Lender shall have no duty to notify the Principal
of Borrower of any information which the Lender may have concerning the
Borrower.
     (x) if for any reason any Lender is required to refund any payment by
Borrower to any other party liable for the payment or performance of any or all
of the Guaranteed Obligations or pay the amount thereof to someone else;
     (xi) the making of advances by Lender to protect its interest in the
Mortgaged Property, preserve the value of the Mortgaged Property or for the
purpose of performing any term or covenant contained in any of the Loan
Documents;
     (xii) the existence of any claim, counterclaim, set-off or other right that
Principal of Borrower may at any time have against Borrower, Lender, or any
other Person, whether or not arising in connection with this Guaranty, the Note
or any other Loan Document;
     (xiii) the unenforceability of all or any part of the Guaranteed
Obligations against Borrower, whether because the Guaranteed Obligations exceed
the amount permitted by law or violate any usury law, or because the act of
creating the Guaranteed Obligations, or any part thereof, is ultra vires, or
because the officers or Persons creating the Guaranteed Obligations acted in
excess of their authority, or because of a lack of
GUARANTY AGREEMENT — Page 4

 



--------------------------------------------------------------------------------



 



validity or enforceability of or defect or deficiency in any of the Loan
Documents, or because Borrower has any valid defense, claim or offset with
respect thereto, or because Borrower’s obligation ceases to exist by operation
of law, or because of any other reason or circumstance, it being agreed that
Principal of Borrower shall remain liable hereon regardless of whether Borrower
or any other Person be found not liable on the Guaranteed Obligations, or any
part thereof, for any reason (and regardless of any joinder of Borrower or any
other party in any action to obtain payment or performance of any or all of the
Guaranteed Obligations);
     (xiv) any order, ruling or plan of reorganization emanating from
proceedings under Title 11 of the United States Code with respect to Borrower or
any other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by Lender;
or
     (xv) any limitation of liability or recourse that may be found in any other
Loan Document or that may arise under any law.
     (b) In the event any payment by Borrower or any other Person to Lender is
held to constitute a preference, fraudulent transfer or other voidable payment
under any bankruptcy, insolvency or similar law, or if for any other reason
Lender is required to refund such payment or pay the amount thereof to any other
party, such payment by Borrower or any other party to Lender shall not
constitute a release of Principal of Borrower from any liability hereunder, and
this Guaranty shall continue to be effective or shall be reinstated
(notwithstanding any prior release, surrender or discharge by Lender of this
Guaranty or of Principal of Borrower), as the case may be, with respect to, and
this Guaranty shall apply to, any and all amounts so refunded by Lender or paid
by Lender to another Person (which amounts shall constitute part of the
Guaranteed Obligations), and any interest paid by Lender and any attorneys’
fees, costs and expenses paid or incurred by Lender in connection with any such
event.
     (c) It is the intent of Principal of Borrower and Lender that the
obligations and liabilities of Principal of Borrower hereunder are absolute and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Principal of Borrower
hereunder shall not be discharged or released, in whole or in part, by any act
or occurrence that might, but for the provisions of this Guaranty, be deemed a
legal or equitable discharge or release of a guarantor.
     (d) Principal of Borrower’s obligations shall not be affected, impaired,
lessened or released by loans, credits or other financial accommodations now
existing or hereafter advanced by Lender to Borrower in excess of the Guaranteed
Obligations. All payments, repayments and prepayments of the loan, whether
voluntary or involuntary, received by Lender from Borrower, any other Person or
any other source (other than from Principal of Borrower pursuant to a demand by
Lender hereunder), and any amounts realized from any collateral for the Loan,
shall be deemed to be applied first to any portion of the Loan which is not
covered by this Guaranty, and last to the Guaranteed Obligations, and this
Guaranty shall bind Principal of Borrower to the extent of any Guaranteed
Obligations that may remain owing to Lender. Lender shall have the
GUARANTY AGREEMENT — Page 5

 



--------------------------------------------------------------------------------



 



right to apply any sums paid by Principal of Borrower to any portion of the Loan
in Lender’s sole and absolute discretion.
     (e) Lender shall be entitled to continue to hold this Guaranty in its
possession for the longer of (i) the period after which any performance of
obligations under the Note shall accrue, or (ii) a period of one year from the
date the Guaranteed Obligations are paid and performed in full and for so long
thereafter as may be necessary to enforce any obligation of Principal of
Borrower hereunder and/or to exercise any right or remedy of Lender hereunder.
     (f) If acceleration of the time for payment of any amount payable by
Borrower under the Note or any other Loan Document is stayed or delayed by any
law or tribunal, all such amounts shall nonetheless be payable by Principal of
Borrower on demand by Lender.
     5. Subordination. If, for any reason whatsoever, Borrower now or hereafter
becomes indebted to Principal of Borrower:
     (a) such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;
     (b) Principal of Borrower shall not be entitled to enforce or receive
payment, directly or indirectly, of any such indebtedness of Borrower to
Principal of Borrower until the Guaranteed Obligations have been fully and
finally paid and performed;
     (c) Principal of Borrower hereby assigns and grants to Lender a security
interest in all such indebtedness and security therefor, if any, of Borrower to
Principal of Borrower now existing or hereafter arising, including any dividends
and payments pursuant to debtor relief or insolvency proceedings referred to
below. In the event of receivership, bankruptcy, reorganization, arrangement or
other debtor relief or insolvency proceedings involving Borrower as debtor,
Lender shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and shall have the right to receive directly from
the receiver, trustee or other custodian (whether or not an Event of Default
shall have occurred or be continuing under any of the Loan Documents), dividends
and payments that are payable upon any obligation of Borrower to Principal of
Borrower now existing or hereafter arising, and to have all benefits of any
security therefor, until the Guaranteed Obligations have been fully and finally
paid and performed. If, notwithstanding the foregoing provisions, Principal of
Borrower should receive any payment, claim or distribution that is prohibited as
provided above in this Section 5, Principal of Borrower shall pay the same to
Lender immediately, Principal of Borrower hereby agreeing that it shall receive
the payment, claim or distribution in trust for Lender and shall have absolutely
no dominion over the same except to pay it immediately to Lender; and
     (d) Principal of Borrower shall promptly upon request of Lender from time
to time execute such documents and perform such acts as Lender may require to
evidence and perfect its interest and to permit or facilitate exercise of its
rights under this Section 5, including, but not limited to, execution and
delivery of financing statements, proofs of claim, further assignments and
security agreements, and delivery to Lender of any promissory notes or other
instruments
GUARANTY AGREEMENT — Page 6

 



--------------------------------------------------------------------------------



 



evidencing indebtedness of Borrower to Principal of Borrower. All promissory
notes, accounts receivable ledgers or other evidences, now or hereafter held by
Principal of Borrower, of obligations of Borrower to Principal of Borrower shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under and is subject to the terms of this Guaranty.
     6. Other Liability of Principal of Borrower or Borrower. If Principal of
Borrower is or becomes liable, by endorsement or otherwise, for any indebtedness
owing by Borrower to Lender other than under this Guaranty, such liability shall
not be in any manner impaired or affected hereby, and the rights of Lender
hereunder shall be cumulative of any and all other rights that Lender may have
against Principal of Borrower. If Borrower is or becomes indebted to Lender for
any indebtedness other than or in excess of the Guaranteed Obligations, any
payment received or recovery realized upon such other indebtedness of Borrower
to Lender may be applied to such other indebtedness. This Guaranty is
independent of (and shall not be limited by) any other guaranty now existing or
hereafter given. Further, Principal of Borrower’s liability under this Guaranty
is in addition to any and all other liability Principal of Borrower may have in
any other capacity, including, if applicable, its capacity as a general partner.
     7. Lender Assigns. This Guaranty is for the benefit of Lender and its
successors and assigns, and in the event of an assignment of the Guaranteed
Obligations, or any part thereof, the rights and benefits hereunder, to the
extent applicable to the Guaranteed Obligations so assigned, may be transferred
with such Guaranteed Obligations. Principal of Borrower waives notice of any
transfer or assignment of the Guaranteed Obligations, or any part thereof, and
agrees that failure to give notice of any such transfer or assignment will not
affect the liabilities of Principal of Borrower hereunder. Lender may disclose
to any such assignee or participant or prospective assignee or participant, to
Lender’s affiliates, to any regulatory body having jurisdiction over Lender and
to any other parties as necessary or appropriate in Lender’s reasonable
judgment, any information Lender now has or hereafter obtains pertaining to the
Guaranteed Obligations, this Guaranty, or Principal of Borrower, including
information regarding any security for the Guaranteed Obligations or for this
Guaranty, and/or credit or other information on Principal of Borrower and/or any
other Person liable, directly or indirectly, for any part of the Guaranteed
Obligations.
     8. Binding Effect. This Guaranty is binding not only on Principal of
Borrower, but also on Principal of Borrower’s heirs, personal representatives,
successors and assigns. Upon the death of Principal of Borrower, if Principal of
Borrower is a natural person, this Guaranty shall continue against Principal of
Borrower’s estate as to all of the Guaranteed Obligations, including that
portion incurred or arising after the death of Principal of Borrower and shall
be provable in full against Principal of Borrower’s estate, whether or not the
Guaranteed Obligations are then due and payable. If this Guaranty is signed by
more than one Person, then all of the obligations of Principal of Borrower
arising hereunder shall be jointly and severally binding on each of the
undersigned, and their respective heirs, personal representatives, successors
and assigns, and the term “Principal of Borrower” shall mean all of such Persons
and each of them individually.
     9. Governing Law; Forum; Consent to Jurisdiction. The validity,
enforcement, and interpretation of this Guaranty, shall for all purposes be
governed by and construed in
GUARANTY AGREEMENT — Page 7

 



--------------------------------------------------------------------------------



 



accordance with the laws of the State of Texas and applicable United States
federal law, and is intended to be performed in accordance with, and only to the
extent permitted by, such laws. All obligations of Principal of Borrower
hereunder are payable and performable at the place or places where the
Guaranteed Obligations are payable and performable. Principal of Borrower hereby
irrevocably submits generally and unconditionally for Principal of Borrower and
in respect of Principal of Borrower’s property to the nonexclusive jurisdiction
of any state court, or any United States federal court, sitting in the state
specified in the first sentence of this Section and to the jurisdiction of any
state or United States federal court sitting in the state in which any of the
Mortgaged Property is located, over any suit, action or proceeding arising out
of or relating to this Guaranty or the Guaranteed Obligations. Principal of
Borrower hereby irrevocably waives, to the fullest extent permitted by law, any
objection that Principal of Borrower may now or hereafter have to the laying of
venue in any such court and any claim that any such court is an inconvenient
forum. Final judgment in any such suit, action or proceeding brought in any such
court shall be conclusive and binding upon Principal of Borrower and may be
enforced in any court in which Principal of Borrower is subject to jurisdiction.
Principal of Borrower hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any state court, or any United
States federal court, sitting in the state specified in the first sentence of
this Section may be made by certified or registered mail, return receipt
requested, directed to Principal of Borrower at the address set forth at the end
of this Guaranty, or at a subsequent address of which Lender receives actual
notice from Principal of Borrower in accordance with the notice provisions
hereof, and service so made shall be complete five (5) days after the same shall
have been so mailed. Nothing herein shall affect the right of Lender to serve
process in any manner permitted by law or limit the right of Lender to bring
proceedings against Principal of Borrower in any other court or jurisdiction.
Principal of Borrower hereby releases, to the extent permitted by applicable
law, all errors and all rights of exemption, appeal, stay of execution,
inquisition, and other rights to which the Principal of Borrower may otherwise
be entitled under the laws of the United States of America or any State or
possession of the United States of America now in force or which may hereinafter
be enacted. The authority and power to appear for and enter judgment against the
Principal of Borrower shall not be exhausted by one or more exercises thereof or
by any imperfect exercise thereof and shall not be extinguished by any judgment
entered pursuant thereto. Such authority may be exercised on one or more
occasions or from time to time in the same or different jurisdiction as often as
the Lender shall deem necessary and desirable.
     10. Invalidity of Certain Provisions. If any provision of this Guaranty or
the application thereof to any Person or circumstance shall, for any reason and
to any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by applicable law.
     11. Attorneys’ Fees and Costs of Collection. Principal of Borrower shall
pay on demand all attorneys’ fees and all other costs and expenses incurred by
Lender in the enforcement of or preservation of Lender’s rights under this
Guaranty including, without
GUARANTY AGREEMENT — Page 8

 



--------------------------------------------------------------------------------



 



limitation, all attorneys’ fees and expenses, investigation costs, and all court
costs, whether or not suit is filed hereon, or whether at maturity or by
acceleration, or whether before or after maturity, or whether in connection with
bankruptcy, insolvency or appeal, or whether in connection with the collection
and enforcement of this Guaranty against any other guarantor, if there be more
than one. Principal of Borrower agrees to pay interest on any expenses or other
sums due to Lender under this Section 11 that are not paid when due, at a rate
per annum equal to the “Default Rate” provided for in the Note. Principal of
Borrower’s obligations and liabilities under this Section 11 shall survive any
payment or discharge in full of the Guaranteed Obligations.
     12. Payments. All sums payable under this Guaranty shall be paid in lawful
money of the United States of America that at the time of payment is legal
tender for the payment of public and private debts.
     13. Controlling Agreement. It is not the intention of Lender or Principal
of Borrower to obligate Principal of Borrower to pay interest in excess of that
lawfully permitted to be paid by Principal of Borrower under applicable law.
Should it be determined that any portion of the Guaranteed Obligations or any
other amount payable by Principal of Borrower under this Guaranty constitutes
interest in excess of the maximum amount of interest that Principal of Borrower,
in Principal of Borrower’s capacity as guarantor, may lawfully be required to
pay under applicable law, the obligation of Principal of Borrower to pay such
interest shall automatically be limited to the payment thereof in the maximum
amount so permitted under applicable law. The provisions of this Section 13
shall override and control all other provisions of this Guaranty and of any
other agreement between Principal of Borrower and Lender.
     14. Representations, Warranties, and Covenants of Principal of Borrower.
Principal of Borrower hereby represents, warrants, and covenants to Lender that
(a) Principal of Borrower owns a direct or indirect interest in Borrower and
will derive a material and substantial benefit, directly or indirectly, from the
making of the Loan to Borrower and from the making of this Guaranty by Principal
of Borrower; (b) this Guaranty is duly authorized and valid, and is binding upon
and enforceable against Principal of Borrower; (c) Principal of Borrower is not,
and the execution, delivery and performance by Principal of Borrower of this
Guaranty will not cause Principal of Borrower to be, in violation of or in
default with respect to any law or in default (or at risk of acceleration of
indebtedness) under any agreement or restriction by which Principal of Borrower
is bound or affected; (d) Principal of Borrower is duly organized, validly
existing, and in good standing under the laws of the state of its organization
and under laws, and has full power and authority to enter into and perform this
Guaranty; (e) Principal of Borrower will indemnify Lender from any loss, cost or
expense as a result of any representation or warranty of the Principal of
Borrower being false, incorrect, incomplete or misleading in any material
respect; (f) there is no material litigation pending or, to the knowledge of
Principal of Borrower, threatened before or by any tribunal against or affecting
Principal of Borrower; (g) all financial statements and information heretofore
furnished to Lender by Principal of Borrower do, and all financial statements
and information hereafter furnished to Lender by Principal of Borrower will,
fully and accurately present the condition (financial or otherwise) of Principal
of Borrower as of their dates and the results of Principal of Borrower’s
operations for the periods therein specified, and, since the date of the most
recent financial statements of Principal of Borrower heretofore furnished to
Lender, no material adverse change has occurred in the
GUARANTY AGREEMENT — Page 9

 



--------------------------------------------------------------------------------



 



financial condition of Principal of Borrower, nor, except as heretofore
disclosed in writing to Lender, has Principal of Borrower incurred any material
liability, direct or indirect, fixed or contingent; (h) after giving effect to
this Guaranty, Principal of Borrower is solvent, is not engaged or about to
engage in business or a transaction for which the property of Principal of
Borrower is an unreasonably small capital, and does not intend to incur or
believe that it will incur debts that will be beyond its ability to pay as such
debts mature; (i) Lender has no duty at any time to investigate or inform
Principal of Borrower of the financial or business condition or affairs of
Borrower or any change therein, and Principal of Borrower will keep fully
apprised of Borrower’s financial and business condition; (j) Principal of
Borrower acknowledges and agrees that Principal of Borrower may be required to
pay and perform the Guaranteed Obligations in full without assistance or support
from Borrower or any other Person; and (k) Principal of Borrower has read and
fully understands the provisions contained in the Note, the Deed of Trust, and
the other Loan Documents. Principal of Borrower’s representations, warranties
and covenants are a material inducement to Lender to enter into the other Loan
Documents and shall survive the execution hereof and any bankruptcy,
foreclosure, transfer of security or other event affecting Borrower, Principal
of Borrower, any other party, or any security for all or any part of the
Guaranteed Obligations.
     15. Notices. All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder or under
any other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by courier, or by registered or
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified in this Guaranty (unless changed by similar
notice in writing given by the particular party whose address is to be changed)
or by telegram, telex, or facsimile. Any such notice or communication shall be
deemed to have been given either at the time of personal delivery or, in the
case of courier or mail, as of the date of first attempted delivery at the
address and in the manner provided herein, or, in the case of telegram, telex or
facsimile, upon receipt; provided that, service of a notice required by any
applicable statute shall be considered complete when the requirements of that
statute are met. Notwithstanding the foregoing, no notice of change of address
shall be effective except upon actual receipt. This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in this Guaranty or in any Loan Document or to require giving of notice or
demand to or upon any Person in any situation or for any reason.
     16. Cumulative Rights. The exercise by Lender of any right or remedy
hereunder or under any other Loan Document or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.
Lender shall have all rights, remedies and recourses afforded to Lender by
reason of this Guaranty or any other Loan Document or by law or equity or
otherwise, and the same (a) shall be cumulative and concurrent, (b) may be
pursued separately, successively or concurrently against Principal of Borrower
or others obligated for the Guaranteed Obligations, or any part thereof, or
against any one or more of them, or against any security or otherwise, at the
sole and absolute discretion of Lender, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Principal of Borrower that the
exercise of, discontinuance of the exercise of or failure to exercise any of
such rights, remedies, or recourses shall in no event be construed as a waiver
or release thereof or of any other right, remedy, or
GUARANTY AGREEMENT — Page 10

 



--------------------------------------------------------------------------------



 



recourse, and (d) are intended to be, and shall be, nonexclusive. No waiver of
any default on the part of Principal of Borrower or of any breach of any of the
provisions of this Guaranty or of any other document shall be considered a
waiver of any other or subsequent default or breach, and no delay or omission in
exercising or enforcing the rights and powers granted herein or in any other
document shall be construed as a waiver of such rights and powers, and no
exercise or enforcement of any rights or powers hereunder or under any other
document shall be held to exhaust such rights and powers, and every such right
and power may be exercised from time to time. The granting of any consent,
approval or waiver by Lender shall be limited to the specific instance and
purpose therefor and shall not constitute consent or approval in any other
instance or for any other purpose. No notice to or demand on Principal of
Borrower in any case shall of itself entitle Principal of Borrower to any other
or further notice or demand in similar or other circumstances. No provision of
this Guaranty or any right, remedy or recourse of Lender with respect hereto, or
any default or breach, can be waived, nor can this Guaranty or Principal of
Borrower be released or discharged in any way or to any extent, except
specifically in each case by a writing intended for that purpose (and which
refers specifically to this Guaranty) executed, and delivered to Principal of
Borrower, by Lender.
     17. Term of Guaranty. This Guaranty shall continue in effect until all the
Guaranteed Obligations are fully and finally paid, performed and discharged,
except that, and notwithstanding any return of this Guaranty to Principal of
Borrower, this Guaranty shall continue in effect (a) with respect to any of the
Guaranteed Obligations that survive the full and final payment of the
indebtedness evidenced by the Note, (b) with respect to all obligations and
liabilities of Principal of Borrower under Section 11 and (c) as provided in
Section 4(b).
     18. Financial Statements. No later than ninety (90) days after the end of
its fiscal year, Principal of Borrower shall deliver to Lender financial
statements with respect to Principal of Borrower certified by Principal of
Borrower and prepared in accordance with generally accepted accounting
principles. If an Event of Default (as defined in the Deed of Trust) occurs,
Principal of Borrower will deliver to Lender, upon demand therefor, year-to-date
financial statements with respect to Principal of Borrower prepared by
independent certified public accountants of recognized national standing in
accordance with generally accepted accounting principles. The financial
statements delivered to Lender in respect of Principal of Borrower shall be
reasonably satisfactory to Lender in form.
     19. Disclosure of Information. Lender may sell or offer to sell the Loan or
interests in the Loan to one or more assignees or participants and may disclose
to any such assignee or participant or prospective assignee or participant, to
Lender’s affiliates to any regulatory body having jurisdiction over Lender and
to any other parties as necessary or appropriate in any Lender’s reasonable
judgment, any information Lender now have or hereafter obtain pertaining to the
Guaranteed Obligations, this Guaranty, or Principal of Borrower, including,
without limitation, information regarding any security for the Guaranteed
Obligations or for this Guaranty, credit or other information on Principal of
Borrower, Borrower, and/or any other party liable, directly or indirectly, for
any part of the Guaranteed Obligations.
     20. Right of Set-Off. Upon the occurrence and during the continuance of any
Event of Default, however defined, in the payment or performance when due of any
of the Guaranteed
GUARANTY AGREEMENT — Page 11

 



--------------------------------------------------------------------------------



 



Obligations, Lender is hereby authorized at any time and from time to time with
prior notice to and consent of Lender, to the fullest extent permitted by
applicable law, without notice to any Person (any such notice being expressly
waived by Principal of Borrower to the fullest extent permitted by applicable
law), to set off and apply any and all deposits, funds, or assets at any time
held and other indebtedness at any time owing by Lender to or for the credit or
the account of Principal of Borrower against any and all of the obligations of
Principal of Borrower now or hereafter existing under this Guaranty, whether or
not Lender shall have made any demand under this Guaranty or exercised any other
right or remedy hereunder. Lender will promptly notify Principal of Borrower
after any such set-off and application made by Lender, provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of Lender under this Section 20 are in addition to the
other rights and remedies (including other rights of set-off) that Lender may
have, and every right of setoff and lien shall continue in full force and effect
until such right of setoff or lien is specifically waived or released by an
instrument in writing executed by Lender.
     21. Subrogation. Notwithstanding anything to the contrary contained herein,
Principal of Borrower shall not have any right of subrogation in or under any of
the Loan Documents or to participate in any way therein, or in any right, title
or interest in and to any security or right of recourse for the Indebtedness or
any right to reimbursement, exoneration, contribution, indemnification or any
similar rights, until the Indebtedness has been fully and finally paid. This
waiver is given to induce Lender to make the Loan to Borrower.
     22. Further Assurances. Principal of Borrower at Principal of Borrower’s
expense will promptly execute and deliver to Lender upon Lender’s request all
such other and further documents, agreements, and instruments in compliance with
or accomplishment of the agreements of Principal of Borrower under this
Guaranty.
     23. No Fiduciary Relationship. The relationship between Lender and
Principal of Borrower is solely that of lender and guarantor. Lender has no
fiduciary or other special relationship with or duty to Principal of Borrower
and none is created hereby or may be inferred from any course of dealing or act
or omission of Lender.
     24. Interpretation. If this Guaranty is signed by more than one Person as
“Principal of Borrower”, then the term “Principal of Borrower” as used in this
Guaranty shall refer to all such Persons, jointly and severally, and all
promises, agreements, covenants, waivers, consents, representations, warranties
and other provisions in this Guaranty are made by and shall be binding upon each
and every such Person, jointly and severally and Lender may pursue any Principal
of Borrower hereunder without being required (a) to pursue any other Principal
of Borrower hereunder or (b) pursue rights and remedies under the Deed of Trust
and/or applicable law with respect to the Mortgaged Property or any other Loan
Documents. The term “Lender” shall be deemed to include any subsequent Lender
appointed under the Note. Whenever the context of any provisions hereof shall
require it, words in the singular shall include the plural, words in the plural
shall include the singular, and pronouns of any gender shall include the other
gender. Captions and headings in the Loan Documents are for convenience only and
shall not affect the construction of the Loan Documents. All references in this
Guaranty to Schedules, Articles, Sections, Subsections, paragraphs and
subparagraphs refer to the respective
GUARANTY AGREEMENT — Page 12

 



--------------------------------------------------------------------------------



 



subdivisions of this Guaranty, unless such reference specifically identifies
another document. The terms “herein”, “hereof”, “hereto”, “hereunder” and
similar terms refer to this Guaranty and not to any particular Section or
subsection of this Guaranty. The terms “include” and “including” shall be
interpreted as if followed by the words “without limitation”. All references in
this Guaranty to sums denominated in dollars or with the symbol “$” refer to the
lawful currency of the United States of America, unless such reference
specifically identifies another currency. For purposes of this Guaranty,
“Person” or “Persons” shall include firms, associations, partnerships (including
limited partnerships), joint ventures, trusts, corporations, limited liability
companies, and other legal entities, including governmental bodies, agencies, or
instrumentalities, as well as natural persons.
     25. Time of Essence. Time shall be of the essence in this Guaranty with
respect to all of Principal of Borrower’s obligations hereunder.
     26. Counterparts. This Guaranty may be executed in multiple counterparts,
each of which, for all purposes, shall be deemed an original, and all of which
taken together shall constitute but one and the same agreement.
     27. Entire Agreement. This Guaranty embodies the entire agreement between
Lender and Principal of Borrower with respect to the guaranty by Principal of
Borrower of the Guaranteed Obligations. This Guaranty supersedes all prior
agreements and understandings, if any, with respect to the guaranty by Principal
of Borrower of the Guaranteed Obligations. No condition or conditions precedent
to the effectiveness of this Guaranty exist. This Guaranty shall be effective
upon execution by Principal of Borrower and delivery to Lender. This Guaranty
may not be modified, amended or superseded except in a writing signed by Lender
and Principal of Borrower referencing this Guaranty by its date and specifically
identifying the portions hereof that are to be modified, amended or superseded.
     28. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, PRINCIPAL OF BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM THAT
RELATES TO OR ARISES OUT OF THIS GUARANTY OR THE OTHER LOAN DOCUMENTS OR THE
ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS GUARANTY OR THE OTHER LOAN DOCUMENTS.
     29. No Oral Agreements. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL
AGREEMENTS BETWEEN PRINCIPAL OF BORROWER AND LENDER.
GUARANTY AGREEMENT — Page 13

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Principal of Borrower duly executed this Guaranty as of
the date first written above.

                  Address of Principal of Borrower:       PRINCIPAL OF BORROWER:
           
 
   
 
                Craftmade International, Inc.       CRAFTMADE INTERNATIONAL,
INC.,     Attention: Mr. Marcus Scrudder       a Delaware corporation    
650 S. Royal Lane,
               
Coppell, Texas 75019
               
 
               
 
      By:   /s/ James R. Ridings
 
   
 
      Name:   James R. Ridings
 
   
 
      Title:        
 
         
 
   
 
               
 
          (SEAL) [d51735d5173501.gif]    
STATE OF TEXAS 
  §
§            
COUNTY OF DALLAS
  §            

     This instrument was acknowledged before me on the 13th day of November,
2007, by James Ridings,                      of Craftmade International, Inc., a
Delaware corporation, on behalf of said corporation.

     
 
  /s/ Susan B. Peresh
 
   
 
  Notary Public in and for the State of Texas
 
   
 
  Printed Name of Notary  
 
  /s/ Susan B. Peresh
 
   
 
  My Commission Expires: 3/20/2009

GUARANTY AGREEMENT — Signature Page

 